Name: Regulation (EU) 2017/2107 of the European Parliament and of the Council of 15 November 2017 laying down management, conservation and control measures applicable in the Convention area of the International Commission for the Conservation of Atlantic Tunas (ICCAT), and amending Council Regulations (EC) No 1936/2001, (EC) No 1984/2003 and (EC) No 520/2007
 Type: Regulation
 Subject Matter: natural environment;  fisheries;  international affairs
 Date Published: nan

 30.11.2017 EN Official Journal of the European Union L 315/1 REGULATION (EU) 2017/2107 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 15 November 2017 laying down management, conservation and control measures applicable in the Convention area of the International Commission for the Conservation of Atlantic Tunas (ICCAT), and amending Council Regulations (EC) No 1936/2001, (EC) No 1984/2003 and (EC) No 520/2007 THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(2) thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Economic and Social Committee (1), Acting in accordance with the ordinary legislative procedure (2), Whereas: (1) The objective of the common fisheries policy (CFP), as set out in Regulation (EU) No 1380/2013 of the European Parliament and of the Council (3), is to ensure an exploitation of marine biological resources that provides long-term environmental, economic and social sustainability. (2) By Council Decision 98/392/EC (4) the Union approved the United Nations Convention on the Law of the Sea, which contains, inter alia, principles and rules with regard to the conservation and management of marine living resources. In the framework of its wider international obligations, the Union participates in efforts made in international waters to conserve fish stocks. (3) Pursuant to Council Decision 86/238/EEC (5), the Union has been a Contracting Party to the International Convention for the Conservation of Atlantic Tunas (the ICCAT Convention) since 14 November 1997. (4) The ICCAT Convention provides a framework for regional cooperation on the conservation and management of tunas and tuna-like species in the Atlantic Ocean and the adjoining seas through the setting-up of an International Commission for the Conservation of Atlantic Tunas (ICCAT). (5) ICCAT has the authority to adopt compulsory decisions (recommendations) for the conservation and management of the fisheries under its purview, which are binding for the Contracting Parties. Those recommendations are essentially addressed to the Contracting Parties to the ICCAT Convention, but also contain obligations for private operators (e.g. vessel masters). The ICCAT recommendations enter into force six months following their adoption and, in respect of the Union, they must be implemented into Union law as soon as possible. (6) A Regulation of the European Parliament and of the Council on the sustainable management of external fishing fleets (6) will provide that that Regulation is to apply without prejudice to the provisions in Union law implementing provisions adopted by the regional fisheries management organisations (RFMOs) to which the Union is a Contracting Party. (7) The last implementation of the ICCAT conservation and enforcement recommendations was done through Council Regulations (EC) No 1936/2001 (7) and (EC) No 520/2007 (8). (8) The ICCAT recommendation concerning a multiannual recovery plan for Bluefin tuna in the eastern Atlantic and Mediterranean was implemented by Regulation (EU) 2016/1627 of the European Parliament and of the Council (9). This Regulation does not cover such multiannual recovery plan. (9) When implementing those recommendations, the Union and Member States should endeavour to promote coastal fishing activities and the use of fishing gear and techniques which are selective and have a reduced environmental impact, including gear and techniques used in traditional and artisanal fisheries, thereby contributing to a fair standard of living for local economies. (10) Union legislation should merely implement the ICCAT recommendations in order to place Union and third country fishermen on an equal footing and to ensure that the rules can be accepted by all. (11) The delegated acts and implementing acts provided for in this Regulation should be without prejudice to the implementation of future ICCAT recommendations into Union law through the ordinary legislative procedure. (12) In order to swiftly implement into Union law future amendments to the ICCAT recommendations, the power to adopt acts in accordance with Article 290 of the Treaty on the Functioning of the European Union should be delegated to the Commission in respect of amending the Annexes to this Regulation. It is of particular importance that the Commission carry out appropriate consultations during its preparatory work, including at expert level, and that those consultations be conducted in accordance with the principles laid down in the Interinstitutional Agreement of 13 April 2016 on Better Law-Making (10). In particular, to ensure equal participation in the preparation of delegated acts, the European Parliament and the Council receive all documents at the same time as Member States' experts, and their experts systematically have access to meetings of Commission expert groups dealing with the preparation of delegated acts. (13) In order to ensure uniform conditions for the implementation of the provisions of this Regulation, implementing powers should be conferred on the Commission. Those powers should be exercised in accordance with Regulation (EU) No 182/2011 of the European Parliament and of the Council (11). (14) To ensure compliance with the CFP, Union legislation has been adopted to establish a system of control, inspection and enforcement, which includes the fight against illegal, unreported and unregulated (IUU) fishing. In particular, Council Regulation (EC) No 1224/2009 (12) establishes a Union system for control, inspection and enforcement with a global and integrated approach so as to ensure compliance with all the rules of the CFP. Commission Implementing Regulation (EU) No 404/2011 (13) lays down detailed rules for the implementation of Regulation (EC) No 1224/2009. Council Regulation (EC) No 1005/2008 (14) establishes a Community system to prevent, deter and eliminate IUU fishing. Those Regulations already implement a number of the provisions laid down in the ICCAT recommendations. It is therefore not necessary to include those provisions in this Regulation. (15) The ICCAT recommendations, read together with applicable rules laid down in Regulation (EC) No 1224/2009, allow for large-scale pelagic longline vessels to tranship at sea in non-Union waters within the ICCAT zone. However, the Union should comprehensively and systematically address that issue within the framework of the RFMOs with a view to extending the Union prohibition on transhipment at sea in Union waters to all waters. (16) Article 15(1) of Regulation (EU) No 1380/2013 introduced a landing obligation which applies from 1 January 2015 to small and large-scale pelagic fisheries, fisheries for industrial purposes and fisheries for salmon in the Baltic sea. However, under Article 15(2) of that Regulation, the landing obligation is without prejudice to the Union's international obligations, such as those resulting from ICCAT recommendations. Under that same provision the Commission is empowered to adopt delegated acts, for the purpose of implementing such international obligations into Union law, including, in particular, derogations from the landing obligation. Accordingly, the discard in some fisheries for small and large-scale pelagic fisheries and fisheries for industrial purposes is allowed in certain situations laid down in Commission Delegated Regulation (EU) 2015/98 (15). (17) Council Regulation (EC) No 1984/2003 (16) establishes statistical document programmes for swordfish and bigeye tuna in accordance with the relevant ICCAT provisions. As new provisions on statistical programmes have been adopted by ICCAT in relation to transhipment at sea, it is appropriate to amend Regulation (EC) No 1984/2003 to implement those provisions into Union law. (18) Many ICCAT recommendations have changed or have been repealed in recent years. Therefore, for reasons of clarity, simplification and legal certainty, it is appropriate to amend Regulations (EC) No 1936/2001 and (EC) No 520/2007, HAVE ADOPTED THIS REGULATION: TITLE I GENERAL PROVISIONS Article 1 Subject matter This Regulation lays down management, conservation and control provisions relating to fishing for highly migratory fish species managed by the International Commission for the Conservation of Atlantic Tunas (ICCAT). Article 2 Scope This Regulation applies to: (a) Union fishing vessels, and Union vessels engaged in recreational fisheries, which operate in the ICCAT Convention area and, in the case of transhipments, also outside the ICCAT Convention area if they tranship species caught in that area; (b) third country vessels which are inspected in Member States ports and which carry ICCAT species or fishery products originating from such species that have not been previously landed or transhipped at ports; (c) third country fishing vessels and third country vessels engaged in recreational fisheries which operate in Union waters. Article 3 Relationship to other Union acts This Regulation applies without prejudice to the provisions laid down in a Regulation of the European Parliament and of the Council on the sustainable management of external fishing fleets (17) and in Regulation (EU) 2016/1627. The measures provided for in this Regulation apply in addition to those provided for in Regulations (EC) No 1005/2008 and (EC) No 1224/2009. Article 4 Definitions For the purpose of this Regulation, the following definitions apply: (1) ICCAT species means species listed in Annex I; (2) tropical tuna means bigeye tuna, yellowfin tuna and skipjack tuna; (3) fishing vessel means any vessel equipped for commercial exploitation of marine biological resources or a bluefin tuna trap; (4) catching vessel means a fishing vessel used for the purpose of the capture of marine biological resources; (5) Union fishing vessel means a fishing vessel flying the flag of a Member State and registered in the Union; (6) fishing authorisation means an authorisation issued in respect of a Union fishing vessel entitling it to carry out specific fishing activities during a specified period, in a given area or for a given fishery under specific conditions; (7) special fishing authorisation means an authorisation issued in respect of a Union fishing vessel entitling it to carry out specific fishing activities with specific gear during a specified period, in a given area or for a given fishery under specific conditions; (8) transhipment means the unloading of all or any fisheries products on board a vessel to another vessel; (9) recreational fishery means non-commercial fishing activities exploiting marine biological resources for recreation, tourism or sport; (10) Task I data means data defined as Task I by ICCAT in the Field manual for statistics and sampling Atlantic tunas and tuna-like fish; (11) Task II data means data defined as Task II by ICCAT in the Field manual for statistics and sampling Atlantic tunas and tuna-like fish; (12) CPC means contracting parties to the ICCAT Convention and cooperating non-contracting parties, entities or fishing entities; (13) ICCAT Convention area means all waters of the Atlantic Ocean and adjacent seas; (14) sustainable fisheries partnership agreement means an international agreement as defined in point 37 of Article 4(1) of Regulation (EU) No 1380/2013; (15) vessel length means the distance measured in a straight line between the foremost point of the bow and the aftermost point of the stern; (16) large-scale pelagic longline vessel means a pelagic longline vessel greater than 24 metres in length overall; (17) large-scale fishing vessel means a fishing vessel greater than 20 metres in length overall; (18) large-scale catching vessel means a catching vessel greater than 20 metres in length overall; (19) ICCAT record of large-scale fishing vessels means the list, maintained by the ICCAT Secretariat, of large-scale fishing vessels authorised to target ICCAT species in the ICCAT Convention area; (20) support vessel means a vessel other than a craft carried on board that is not equipped with an operational fishing gear and that facilitates, assists or prepares fishing activities, including by supplying a catching vessel; (21) carrier vessel means a support vessel engaged in transhipment and receiving ICCAT species from a large-scale pelagic longline vessel; (22) ICCAT record of carrier vessels means the list, maintained by the ICCAT Secretariat, of vessels authorised to receive transhipment at sea from large-scale pelagic longline vessels in the ICCAT Convention area; (23) ICCAT record of authorised tropical tunas vessels means the list, maintained by the ICCAT Secretariat, of large-scale fishing vessels authorised to fish, retain on board, tranship, transport, process or land tropical tunas in the ICCAT Convention area; (24) fish-aggregating device (FAD) means any equipment which is floating on the sea surface and is deployed with the objective of attracting fish; (25) IUU fishing means fishing activities defined in point 1 of Article 2 of Regulation (EC) No 1005/2008; (26) ICCAT IUU list means a list of vessels which are considered by ICCAT to have engaged in IUU fishing; (27) longlines means a fishing gear which comprises a main line carrying numerous hooks on branch lines (snoods) of variable length and spacing depending on the target species; (28) purse seines means any encircling net the bottom of which is drawn together by means of a purse line at the bottom of the net, which passes through a series of rings along the groundrope, enabling the net to be pursed and closed; (29) hook means a bent, sharpened piece of steel wire. TITLE II MANAGEMENT, CONSERVATION AND CONTROL MEASURES CONCERNING CERTAIN SPECIES CHAPTER I Tropical tunas Article 5 Restrictions on the number of Union large-scale catching vessels targeting bigeye tuna The number and total capacity in gross tonnage (GT) of Union large-scale catching vessels targeting bigeye tuna in the ICCAT Convention area shall be determined: (a) as the average number and the capacity in GT of Union catching vessels targeting bigeye tuna in the ICCAT Convention area during the period 1991 to 1992; and (b) on the basis of the restriction on the number of Union catching vessels targeting bigeye tuna in 2005 as notified to ICCAT on 30 June 2005. Article 6 Specific authorisations for large-scale tropical tuna catching vessels and for support vessels 1. Member States shall issue authorisations, in accordance with the provisions laid down in a Regulation of the European Parliament and of the Council on the sustainable management of external fishing fleets (18), to large-scale catching vessels flying their flag to fish tropical tunas in the ICCAT Convention area. 2. Member States shall issue authorisations to support vessels flying their flag used for any kind of support to vessels referred to in paragraph 1. Article 7 ICCAT record of authorised tropical tuna vessels 1. Member States shall notify the Commission, without delay and at the latest within 30 days, of any event requiring an addition to, deletion from or modification of the ICCAT record of authorised tropical tuna vessels. The Commission shall, without delay and at the latest within 45 days from the date of such event, submit that information to the ICCAT Secretariat. 2. Large-scale fishing vessels not entered into the ICCAT record of authorised tropical tuna vessels shall not be allowed to fish, retain on board, tranship, transport, transfer, process or land tropical tunas from the ICCAT Convention area. Article 15(1) of Regulation (EU) No 1380/2013 shall not apply in such cases. Article 8 List of vessels fishing tropical tunas in a given year Member States shall, by 30 June of each year, submit to the Commission the list of authorised vessels flying their flag which have fished for tropical tunas in the ICCAT Convention area in the previous calendar year. The Commission shall, by 31 July of each year, notify ICCAT of the lists received from the Member States. Article 9 Management plans in respect of fish-aggregating devices 1. In respect of purse seine and baitboat catching vessels fishing for tropical tunas in association with fish-aggregating devices (FADs), Member States shall, by 31 December of each year, submit to the Commission management plans for the use of such FADs by vessels flying their flag. The Commission shall forward that information to the ICCAT Secretariat by 31 January of the following year. 2. The objective of the management plans referred to in paragraph 1 shall be to: (a) improve the knowledge about FAD characteristics, buoy characteristics, FAD fishing, including fishing effort, and related impacts on targeted and non-targeted species; (b) effectively manage the deployment and recovery of FADs and beacons and their potential loss; (c) reduce and limit the impacts of FADs and FAD fishing on the ecosystem, including, where appropriate, by acting on the different components of the fishing mortality (e.g. number of deployed FADs, including number of FAD sets by purse seiners, fishing capacity, number of support vessels). 3. The management plans referred to in paragraph 1 shall contain the information set out in Annex II. 4. Member States shall ensure that no more than 500 instrumental buoys are active at any one time for each purse seiner flying their flag and fishing for tropical tunas in association with FADs. Article 10 Requirements for FADs 1. FADs shall comply with the following requirements: (a) the surface structure of the FAD shall be either not covered by any material or covered only with material implying minimum risk of entangling non-targeted species; and (b) the sub-surface components shall be exclusively composed of material which does not entangle non-targeted species. 2. When designing FADs, biodegradable materials shall, if possible, be prioritised with a view to phasing out non-biodegradable FADs by 2018. 3. Member States shall report to the Commission, as part of the annual report referred to in Article 71, on the steps undertaken to ensure compliance with paragraphs 1 and 2 of this Article. The Commission shall forward that information to the ICCAT Secretariat. Article 11 Information on FADs submitted by vessels 1. For each deployment of a FAD, Union purse seine and baitboat catching vessels and Union support vessels shall collect and report the following information and data: (a) position of the FAD; (b) date of deployment of the FAD; (c) FAD type (anchored FAD, drifting artificial FAD); (d) FAD identifier (i.e. FAD marking or beacon ID, type of buoy  e.g. simple buoy or associated with echo sounder), or any information allowing identification of the owner; (e) FAD design characteristics (dimension and material of the floating part and of the underwater hanging structure, and the entangling feature of the underwater hanging structure). 2. For each visit on a FAD, whether followed or not by a set, Union purse seine and baitboat catching vessels and Union support vessels shall collect and report the following information: (a) type of visit (hauling, retrieving, intervention on electronic equipment); (b) position of the FAD; (c) date of visit; (d) FAD type (anchored FAD, drifting natural FAD, drifting artificial FAD); (e) FAD identifier (i.e. FAD marking or beacon ID) or any information allowing identification of the owner; (f) if the visit is followed by a set, the results of the set in terms of catch and by-catch, whether retained or discarded, dead or alive, or, if the visit is not followed by a set, the reason for such decision (for instance not enough fish or fish too small). 3. For each loss of a FAD, Union purse seine and baitboat catching vessels and Union support vessels shall collect and report the following information: (a) the last registered position; (b) date of the last registered position; (c) FAD identifier (i.e. FAD marking or beacon ID), or any information allowing identification of the owner. 4. Union fishing vessels shall keep a list of deployed FADs, updated on a quarterly basis, containing at least the information set out in Annex III. Article 12 Information on FADs submitted by Member States Member States shall submit every year to the Commission, 15 days prior to the deadline established by ICCAT for the given year, the following information, in order to make it available to the ICCAT Secretariat: (a) the number of FADs actually deployed, on a quarterly basis, by FAD type, indicating the presence or absence of a beacon/buoy or of an echo sounder associated to the FAD; (b) the number and type of beacons/buoys (e.g. radio, with echo sounder) actually deployed, on a quarterly basis; (c) the average numbers of active beacons/buoys, on a quarterly basis, that have been followed by each vessel; (d) average numbers of active FADs lost, on a quarterly basis; (e) for each support vessel, the number of days spent at sea, per 1 ° grid area, month and flag Member State. Article 13 Logbooks Member States shall ensure that: (a) paper and electronic fishing logbooks, as well as FAD logbooks, where applicable, are promptly collected and made available to Union scientists; (b) the Task II data transmitted to the Commission pursuant to Article 50 include the information collected from the fishing or FAD logbooks, where applicable. Article 14 Time and area closure in relation with the protection of juveniles 1. Targeting for, or supporting activities to target tropical tunas in association with objects that could affect fish aggregation, including FADs, shall be prohibited: (a) from 1 January to 28 February each year; and (b) in the area delineated as follows:  Northern limit  Parallel 5 ° North latitude,  Southern limit  Parallel 4 ° South latitude,  Western limit  Meridian 20 ° West longitude,  Eastern limit  the African coast. 2. The prohibition referred to in paragraph 1 shall include: (a) launching any floating objects, with or without buoys; (b) fishing around, under, or in association with artificial objects, including vessels; (c) fishing around, under, or in association with natural objects; (d) towing floating objects from inside to outside the area. 3. Each Member State whose vessels fish in the geographical area of the time and area closure shall: (a) take appropriate action to ensure that all vessels flying its flag, including support vessels, when engaged in fishing activities during the time and area closure referred to in paragraph 1 of this Article, have an observer on board. The observer programme shall comply with Annex IV to this Regulation, without prejudice to Article 73 of Regulation (EC) No 1224/2009; (b) submit the information collected by the observers referred to in point (a) every year by 30 June to the Commission who shall notify ICCAT by 31 July; (c) take appropriate action against fishing vessels flying its flag that do not comply with the time and area closure referred to in paragraph 1; (d) submit a report on the compliance with the time and area closure to the Commission as part of its annual report referred to in Article 71. Article 15 Fishing for tropical tunas in certain Portuguese waters It shall be prohibited to retain on board any quantity of tropical tunas caught using purse seines in waters under the sovereignty or jurisdiction of Portugal in ICES subarea X north of 36 °30 ² N or in CECAF areas north of 31 ° N and east of 17 °30 ² W, or to target such species in those areas with those gear. Article 15(1) of Regulation (EU) No 1380/2013 shall not apply in such cases. Article 16 Identification of IUU fishing If the ICCAT Executive Secretary notifies the Commission of a possible violation by Union fishing vessels of Article 7(2) and Article 14(1) and (2), the Commission shall without delay inform the flag Member State concerned. That Member State shall immediately investigate the situation and, if the vessel is fishing in association with objects that could affect fish aggregation, including FADs, shall request the vessel to stop fishing and, if necessary, leave the area without delay. The flag Member State concerned shall without delay report to the Commission the results of its investigation and the corresponding measures taken. The Commission shall forward that information to the coastal State and to the ICCAT Executive Secretary. CHAPTER II North Atlantic albacore Article 17 Restrictions on the number of vessels The maximum number of Union catching vessels targeting North Atlantic albacore in the ICCAT Convention area shall be determined as the average number of Union catching vessels fishing for North Atlantic albacore as a target species during the period 1993 to 1995. CHAPTER III Swordfish Section 1 Swordfish in the Atlantic Article 18 Management plans for North Atlantic swordfish Member States that have been allocated a quota and whose vessels are fishing for North Atlantic swordfish shall submit to the Commission their management plans by 15 August of each year. The Commission shall forward that information to the ICCAT Secretariat by 15 September of each year. Article 19 Minimum size for North Atlantic swordfish 1. Targeting, retaining on board or transhipping, landing, transporting, storing, displaying or offering for sale, selling or marketing swordfish of less than 25 kg live weight, or, alternatively, 125 cm of lower jaw fork length, shall be prohibited. Article 15(1) of Regulation (EU) No 1380/2013 shall not apply in such cases. 2. By way of derogation from paragraph 1, incidental catches of maximum 15 % of swordfish weighing less than 25 kg live weight or 125 cm of lower jaw fork length may be retained on board, transhipped, transferred, landed, transported, stored, sold, displayed or offered for sale. 3. The tolerance of 15 % referred to in paragraph 2 shall be calculated on the basis of the number of swordfish of the vessel's total swordfish catch per landing. Section 2 Swordfish in the Mediterranean Article 20 Vessels authorised to target Mediterranean swordfish 1. Member States shall issue authorisations, in accordance with the provisions laid down in a Regulation of the European Parliament and of the Council on the sustainable management of external fishing fleets (19), to target Mediterranean swordfish. 2. By 8 January of each year, Member States shall submit to the Commission in the format set out in the Guidelines for submitting data and information required by ICCAT: (a) a list of catching vessels flying their flag authorised to target Mediterranean swordfish; (b) a list of vessels authorised by them to target Mediterranean swordfish in the course of recreational fisheries. 3. The Commission shall forward the information referred to in points (a) and (b) of paragraph 2 to the ICCAT Secretariat by 15 January of each year. 4. Member States shall notify the Commission, without delay and at the latest within 30 days, of any addition to, deletion from or modification of the lists of vessels referred to in points (a) and (b) of paragraph 2. The Commission shall, without delay and at the latest within 45 days from the date of the addition to, deletion from or modification of those lists, submit that information to the ICCAT Secretariat. Article 21 By-catch Union catching vessels not included in the list referred to in point (a) of Article 20(2) shall not be authorised to catch, retain on board, tranship, transport, process or land swordfish exceeding 5 % of the total catch on board by weight and/or number of pieces. Article 22 Special fishing authorisation 1. Union catching vessels included in the list referred to in point (a) of Article 20(2) and which use harpoons or longlines shall have a special fishing authorisation. 2. By 30 June of each year, Member States shall submit electronically to the Commission the list of authorisations referred to in paragraph 1 and delivered for the previous year. The Commission shall forward that information to the ICCAT Secretariat by 31 July of each year. Article 23 Closed fishing seasons 1. Mediterranean swordfish shall not be caught (either as targeted species or as by-catch), retained on board, transhipped or landed during the periods from 1 to 31 March and from 1 October to 30 November of each year. 2. Member States shall monitor the effectiveness of the closure and shall submit to the Commission by 15 August of each year all relevant information on appropriate controls and inspections carried out to ensure the compliance with paragraph 1. The Commission shall forward that information to the ICCAT Secretariat at least two months before the ICCAT annual meeting. Article 24 Minimum size for Mediterranean swordfish 1. Only entire specimens of swordfish, without removal of any external part, or gilled and gutted specimens, may be retained on board, transhipped, landed and transported. 2. Catching, retaining on board, transhipping, landing, transporting, storing, displaying or offering for sale of Mediterranean swordfish measuring less than 90 cm of lower jaw fork length or, alternatively, weighing less than 10 kg of round weight or 9 kg of gilled and gutted weight, or 7,5 kg of dressed weight (gilled, gutted, fins off, part of head off), shall be prohibited. 3. By way of derogation from paragraph 2, incidental catches of Mediterranean swordfish below the minimum size set out in that paragraph may be retained on board, transhipped, landed, transported, stored, displayed or offered for sale if they do not exceed 5 % by weight or number of pieces per landing of the total Mediterranean swordfish catch on board the vessel. Article 25 Technical specifications of the fishing gear for vessels authorised to target Mediterranean swordfish 1. By way of derogation from Article 12 of Council Regulation (EC) No 1967/2006 (20), the maximum number of hooks that may be set by or taken on board of vessels targeting Mediterranean swordfish shall be fixed at 2 800 hooks. 2. In addition to the maximum number referred to in paragraph 1, a second set of rigged hooks may be allowed on board for trips longer than two days provided that it is duly lashed and stowed in lower decks so that it may not readily be used. 3. Hook size shall not be smaller than 7 cm of height. 4. The length of the pelagic longlines shall not exceed 30 nautical miles (55,56 km). Article 26 Reporting obligations for Mediterranean swordfish 1. Member States shall submit to the Commission, by 30 June of each year, the following information concerning catching vessels flying their flag that were authorised to carry out pelagic longline fisheries or harpoon fisheries targeting Mediterranean swordfish during the preceding year: (a) information on the catching vessel: (i) name of the vessel (in the absence of the name, the registry number without country initials shall be indicated); (ii) Union fleet register number as defined in Annex I to Commission Implementing Regulation (EU) 2017/218 (21); (iii) ICCAT record number; (b) information related to fishing activities, based on sampling or on the whole fleet: (i) fishing period(s) and total annual number of fishing days of the vessel, by target species and area; (ii) geographical areas, by ICCAT statistical rectangles, for the fishing activities carried out by the vessel, by target species and area; (iii) type of vessel, by target species and area; (iv) number of hooks used by the vessel, by target species and area; (v) number of longline units used by the vessel, by target species and area; (vi) overall length of all longline units for the vessel, by target species and area; (c) data on the catches, in the smallest time-area possible: (i) size and, if possible, age distributions of the catches; (ii) catches and catch composition per vessel; (iii) fishing effort (average fishing days per vessel, average number of hooks per vessel, average longline units per vessel, average overall length of longline per vessel). 2. The information referred to in paragraph 1 shall be submitted in the format established by ICCAT. 3. The Commission shall forward the information referred to in paragraph 1 to the ICCAT Secretariat by 31 July of each year. CHAPTER IV Blue marlin and white marlin in the Atlantic Article 27 Release of blue marlin and white marlin caught alive 1. By way of derogation from Article 15(1) of Regulation (EU) No 1380/2013, when their quota is being approached, Member States shall ensure that vessels flying their flag release all blue marlin (Makaira nigricans) and white marlin (Tetrapturus albidus) that are alive by the time of boarding. 2. Member States referred to in paragraph 1 shall take appropriate measures to ensure that blue marlin and white marlin are released in a manner that maximise their chances of survival. Article 28 Landing of blue marlin and white marlin beyond the fishing opportunities When a Member State has exhausted its quota, that Member State shall ensure that the landings of blue marlin and white marlin that are dead when brought alongside the vessel are not sold or entered into commerce. Such landings shall not count against that Member State's catch limits as set out in paragraph 1 of ICCAT Recommendation 2015-05, provided that such prohibition is clearly explained in the annual report referred to in Article 71 of this Regulation. Article 29 Recreational fisheries of blue marlin and white marlin 1. Member States whose vessels are engaged in recreational fisheries of blue marlin and white marlin shall maintain a 5 % scientific observer coverage of blue marlin and white marlin tournament landings. 2. In recreational fisheries of blue marlin a minimum conservation size of 251 cm lower jaw fork length shall apply. 3. In recreational fisheries of white marlin a minimum conservation size of 168 cm lower jaw fork length shall apply. 4. It shall be prohibited to sell or to offer for sale any part or whole carcass of blue marlin or white marlin caught in recreational fisheries. CHAPTER V Sharks Article 30 General provisions 1. In fisheries that are not targeting sharks, live sharks that are caught incidentally and are not used for food or subsistence shall be released. 2. Member States shall, where possible, carry out research on shark species caught in the ICCAT Convention area in order to improve the selectivity of fishing gear, to identify potential nursery areas and consider time and area closure and other measures, as appropriate. Such research shall provide information on key biological and ecological parameters, life-history and behavioural traits, as well as on the identification of potential mating, pupping and nursery grounds. Article 31 Porbeagle sharks (Lamna nasus) 1. Retaining on board, transhipping or landing any part or whole carcass of porbeagle sharks caught in association with ICCAT fisheries shall be prohibited. 2. Union catching vessels shall promptly release, unharmed, porbeagle sharks caught in association with ICCAT fisheries when brought alongside the vessel. Article 32 Bigeye thresher sharks (Alopias superciliosus) 1. Retaining on board, transhipping or landing any part or whole carcass of bigeye thresher sharks caught in association with ICCAT fisheries shall be prohibited. 2. Union catching vessels shall promptly release, unharmed, bigeye thresher sharks caught in association with ICCAT fisheries when brought alongside the vessel. Article 33 Shortfin mako sharks (Isurus oxyrinchus) Member States shall take appropriate measures to reduce fishing mortality in fisheries targeting shortfin mako sharks and shall report to the Commission, as part of the annual report referred to in Article 71, about the progress made. Article 34 Oceanic whitetip shark (Carcharhinus longimanus) 1. Retaining on board, transhipping or landing any part or whole carcass of oceanic whitetip sharks caught in association with ICCAT fisheries shall be prohibited. 2. Union catching vessels shall promptly release, unharmed, oceanic whitetip sharks caught in association with ICCAT fisheries when brought alongside the vessel. Article 35 Hammerhead sharks 1. Retaining on board, transhipping or landing any part or whole carcass of hammerhead sharks of the Sphyrnidae family (except Sphyrna tiburo) caught in association with ICCAT fisheries shall be prohibited. 2. Union catching vessels shall promptly release, unharmed, hammerhead sharks caught in association with ICCAT fisheries when brought alongside the vessel. Article 36 Silky sharks (Carcharhinus falciformis) 1. Retaining on board, transhipping or landing any part or whole carcass of silky sharks caught in association with ICCAT fisheries shall be prohibited. 2. Union catching vessels shall promptly release, unharmed, silky sharks caught in association with ICCAT fisheries, at the latest before putting the catch into the fish holds, giving due consideration to the safety of crew members. 3. Union purse seiners engaged in ICCAT fisheries shall take additional measures to increase the survival rate of silky sharks caught incidentally. Member States shall report to the Commission, as part of the annual report referred to in Article 71, about the progress made. Article 37 Sampling of shark species by scientific observers and other authorised individuals 1. By way of derogation from the prohibition to retain on board porbeagle, bigeye thresher, oceanic whitetip, hammerhead (of the Sphyrnidae family, except for the Sphyrna tiburo) and silky sharks, as set out in Articles 31, 32, 34, 35 and 36, the collection of biological samples during commercial fishing operations by scientific observers or individuals authorised by the CPC to collect biological samples shall be permitted under the following conditions: (a) the biological samples are collected only from animals which are dead at the haul back; (b) the biological samples are taken in the framework of a research project notified to the Standing Committee on Research and Statistics of the ICCAT and developed taking into consideration the recommended research priorities of that Committee. The research project should include a detailed document that describes the objective of the project, the methodologies to be used, the number and type of samples to be collected and the time and area of sampling; (c) the biological samples are kept on board until the port of landing or transhipment; and (d) the authorisation of the flag Member State or, in the case of chartered vessels, of the chartering CPC and the flag Member State, must accompany all samples collected in accordance with this Article until the final port of landing. Such samples and other parts of the shark specimens sampled shall not be marketed or sold. 2. The biological samples referred to in paragraph 1 may include, in particular, vertebrae, tissue, reproductive tracts, stomachs, skin samples, coil valves, jaws, whole fish or skeletons for taxonomic studies and fauna inventories. 3. The sampling campaign may only start once the authorisation by the Member State concerned has been issued. CHAPTER VI Seabirds Article 38 Mitigation measures for seabirds in the area between 20 ° South and 25 ° South 1. All vessels fishing between 20 ° and 25 ° South shall carry and use bird-scaring lines (tori lines) and tori poles that meet the requirements and supplemental guidelines set out in Annex V. 2. Tori lines shall be deployed prior to longlines entering the water, at all times. 3. Where practical, a second tori pole and tori line shall be used at times of high bird abundance or activity. 4. Back-up tori lines shall be carried by all vessels and be ready for immediate use. 5. Longline vessels targeting swordfish by using monofilament longline gear shall be exempted from the requirements of paragraphs 1, 2 and 3, subject to the following conditions: (a) longlines are set during the night, with night being defined as the period between nautical dusk/dawn as referenced in the nautical dusk/dawn almanac for the geographical position of fishing; and (b) minimum swivel weight of 60 g placed not more than 3 metres from the hook is used to achieve optimum sink rates. The flag Member States of the vessels subject to the exemption referred to in the first subparagraph shall inform the Commission of their scientific findings resulting from their observer coverage of those vessels. Article 39 Mitigation measures for seabirds in the area south of 25 ° South Longline vessels shall use at least two of the following mitigation measures in accordance with the requirements and supplemental guidelines set out in Annex V: (a) night setting with minimum deck lighting; (b) bird-scaring lines (tori lines); (c) line weighting. Article 40 Reporting obligations for seabirds 1. Longline vessels shall collect and provide to their flag Member State information on interactions with seabirds, including incidental catches. Member States shall submit that information to the Commission by 30 June of each year. The Commission shall forward that information to the ICCAT Secretariat without delay. 2. Member States shall inform the Commission on the implementation of the measures laid down in Articles 38 and 39 and on the progress of the implementation of the Union action plan for reducing incidental catches of seabirds in fishing gear. CHAPTER VII Sea turtles Article 41 General provisions for sea turtles 1. Purse seiners shall avoid encircling sea turtles and shall release encircled or entangled sea turtles, including on FADs. They shall report interactions between purse seines or FADs and sea turtles to their flag Member State. 2. Pelagic longline vessels shall carry and use safe-handling, disentanglement and release equipment capable of releasing sea turtles in a manner that maximises their chances of survival. 3. Fishermen on pelagic longline vessels shall use the equipment referred to in paragraph 2 in accordance with Annex VI, in order to maximise the chances of sea turtle survival. 4. Member States shall train fishermen on pelagic longline vessels in safe handling and release techniques. Article 42 Reporting obligations for sea turtles 1. Member States shall collect and transmit to the Commission, by 30 June of each year, the information on the interactions of their vessels with sea turtles in ICCAT fisheries by gear type. The Commission shall forward that information to the ICCAT Secretariat by 31 July of each year. That information shall include: (a) catch rates, gear characteristics, times and locations, target species and disposition status (i.e. discarded dead or released alive); (b) a breakdown of interactions by sea turtle species; and (c) the nature of the hooking or entanglement (including with FADs), bait type, hook size and type, and the size of the animal. 2. Member States shall report to the Commission, as part of the annual report referred to in Article 71, on the implementation of Article 41 and on other relevant actions taken to implement, with respect to ICCAT fisheries, the Guidelines to reduce sea turtle mortality in fishing operations published in 2010 by the Food and Agriculture Organization (FAO). CHAPTER VIII Fishing opportunities for bluefin tuna and swordfish Article 43 General principle In accordance with Article 17 of Regulation (EU) No 1380/2013, when allocating the fishing opportunities for bluefin tuna and swordfish stocks available to them, Member States shall use transparent and objective criteria, including those of an environmental, social and economic nature, and shall also endeavour to distribute national quotas fairly among the various fleet segments giving special consideration to traditional and artisanal fishing, and to provide incentives to Union fishing vessels deploying selective fishing gear or using fishing techniques with reduced environmental impact. TITLE III COMMON CONTROL MEASURES CHAPTER I Authorisations Article 44 ICCAT record of large-scale fishing vessels 1. Member States shall issue authorisations, in accordance with the provisions laid down in a Regulation of the European Parliament and of the Council on the sustainable management of external fishing fleets (22), to large-scale fishing vessels flying their flag to target, retain on board, tranship or land ICCAT species in the ICCAT Convention area. 2. Member States shall submit to the Commission, at the time of authorisation, the lists of large-scale fishing vessels authorised pursuant to paragraph 1. The Commission shall without delay submit that information to the ICCAT Secretariat for inclusion in the ICCAT record of large-scale fishing vessels. 3. Member States shall notify the Commission, without delay and at the latest within 30 days, of any event requiring an addition to, deletion from or modification of the ICCAT record of large-scale fishing vessels. The Commission shall, at the latest within 45 days from the date of such event, submit that information to the ICCAT Secretariat. 4. Large-scale fishing vessels not entered into the ICCAT record of large-scale fishing vessels shall not be allowed to target, retain on board, tranship or land ICCAT species from the ICCAT Convention area. Article 15(1) of Regulation (EU) No 1380/2013 shall not apply in such cases. CHAPTER II Chartering Article 45 Scope This Chapter shall apply to chartering arrangements, other than bareboat chartering, between Union catching vessels and those of CPCs, where the Union catching vessels concerned do not change their flag. Article 46 General provisions 1. Union catching vessels shall be allowed to participate in a chartering arrangement concluded with CPCs only as chartered vessels, subject to the following conditions: (a) the chartered vessels shall have a fishing authorisation issued by the chartering CPC and shall not be on the ICCAT IUU list; (b) the chartered vessels shall not be authorised to fish under more than one chartering arrangement at the same time; (c) the catches of the chartered vessels shall be unloaded exclusively in the ports of the chartering CPCs, unless otherwise provided for in the chartering arrangement; and (d) the chartering company shall be legally established in the chartering CPC. 2. Any transhipment at sea shall be duly authorised in advance by the chartering CPC and shall comply with Chapter IV of this Title. Article 47 Notification 1. At the time the chartering arrangement is made, the flag Member State shall notify the Commission of its consent to the chartering arrangement. 2. If, within 15 calendar days of the transmission to the Commission of the notification referred to in paragraph 1, the Commission has not required further information, the chartered vessel may start the fishing activities concerned. 3. The flag Member State shall inform the Commission without delay about the termination of each charter. 4. The Commission shall forward without delay the information referred to in paragraphs 1 and 3 to the ICCAT Secretariat. CHAPTER III Control of catches Article 48 Compliance with quotas and minimum size requirements 1. By 20 August of each year Member States shall submit to the Commission information on the catches of ICCAT species during the previous year subject to quotas and on the compliance with minimum sizes. 2. The Commission shall forward that information to the ICCAT Secretariat by 15 September of each year. Article 49 Catch sampling 1. Sampling of catches for the purposes of improving the knowledge on the biology of the relevant ICCAT species and of estimating the necessary parameters for their evaluation shall be carried out in accordance with Regulation (EU) 2017/1004 of the European Parliament and of the Council (23), Commission Implementing Decision (EU) 2016/1251 (24) and the Field manual for statistics and sampling Atlantic tunas and tuna-like fishes published in 1990 by ICCAT. 2. The Commission may adopt implementing acts as regards detailed requirements for the catch sampling referred to in paragraph 1 of this Article. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 75(2). Article 50 Catch and fishing effort notification 1. Unless otherwise established by the Commission to meet annual deadlines set by ICCAT, Member States shall transmit to the Commission, by 30 June of each year, the following data (Task I data): (a) information on the characteristics of their fleet for the previous year; (b) estimates of the annual nominal catch data (including by-catch and discards data) concerning ICCAT species for the previous year. 2. Unless otherwise established by the Commission to meet annual deadlines set by ICCAT, Member States shall transmit to the Commission, by 30 June of each year, the following data (Task II data) for the ICCAT species: (a) catch and fishing effort data for the previous year, giving a detailed spatio-temporal breakdown; those data shall include estimates of discards and releases with the indication of the status of the fish (dead or alive); (b) any data they have on catches in recreational fisheries for the previous year. 3. The Commission shall forward the information referred to in paragraphs 1 and 2 to the ICCAT Secretariat without delay. 4. The Commission may adopt implementing acts as regards detailed requirements for the Task I and II data referred to in paragraphs 1 and 2 of this Article respectively. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 75(2). CHAPTER IV Transhipment Article 51 Scope 1. This Chapter shall apply to the following transhipment operations: (a) transhipment operations carried out within the ICCAT Convention area in respect of ICCAT species and other species caught in association with those species; and (b) transhipment operations carried out outside the ICCAT Convention area in respect of ICCAT species and other species caught in association with those species, that were harvested in the ICCAT Convention area. 2. By way of derogation from point (b) of paragraph 1, this Chapter shall not apply to transhipments at sea outside the ICCAT Convention area of fish caught in the ICCAT Convention area, where such transhipment is subject to a programme for transhipment established by another tuna RFMO. 3. This Chapter shall not apply to harpoon vessels engaged in the transhipment of fresh swordfish at sea. Article 52 Transhipment in port 1. All transhipment operations shall take place in designated ports, except those carried out by large-scale pelagic longline vessels pursuant to Articles 53 to 60. 2. Union fishing vessels shall comply with the obligations set out in Annex VII when carrying out transhipments in port. 3. This Article shall be without prejudice to Articles 17 to 22 of Regulation (EC) No 1224/2009 and Articles 4, 6, 7 and 8 of Regulation (EC) No 1005/2008. Article 53 Transhipment at sea Transhipment at sea by large-scale pelagic longline vessels shall take place in accordance with Articles 54 to 60. Article 54 ICCAT record of carrier vessels 1. Member States shall issue authorisations, in accordance with the provisions laid down in a Regulation of the European Parliament and of the Council on the sustainable management of external fishing fleets (25), to carrier vessels to receive transhipments at sea from large-scale pelagic longline vessels in the ICCAT Convention area. 2. Member States shall submit to the Commission, at the time of authorisation, the lists of carrier vessels authorised pursuant to paragraph 1. The Commission shall without delay submit that information to the ICCAT Secretariat for inclusion in the ICCAT record of carrier vessels. 3. Flag Member States shall promptly notify the Commission of any addition to, any deletion from or any modification to, their lists of carrier vessels. The Commission shall without delay submit that information to the ICCAT Secretariat. 4. The notification referred to in paragraphs 2 and 3 shall reflect the format and layout established by the ICCAT Secretariat and shall include the following information:  name of vessel, register number,  ICCAT record number (if any),  IMO number (if any),  previous name (if any),  previous flag (if any),  previous details of deletion from other registries (if any),  international radio call sign,  type of vessel, length, gross registered tonnage and carrying capacity,  name and address of owner(s) and operator(s),  time period authorised for transhipping. 5. Transhipment at sea referred to in Article 53 may only be received by carrier vessels entered on the ICCAT record of carrier vessels. Article 55 Authorisation to large-scale pelagic longline vessels to tranship in the ICCAT Convention area 1. Member States shall issue authorisations, in accordance with the provisions of a Regulation of the European Parliament and of the Council on the sustainable management of external fishing fleets (26), to large-scale pelagic longline vessels flying their flag to tranship at sea. 2. Member States shall submit to the Commission, at the time of authorisation, the lists of large-scale pelagic longline vessels authorised pursuant to paragraph 1. The Commission shall without delay submit that information to the ICCAT Secretariat. 3. Flag Member States shall promptly notify the Commission of any addition to, any deletion from or any modification to, their lists of large-scale pelagic longline vessels authorised to tranship at sea. The Commission shall without delay submit that information to the ICCAT Secretariat. 4. The notification referred to in paragraphs 2 and 3 shall reflect the format and layout established by the ICCAT Secretariat and shall include the following information:  name of vessel, register number,  ICCAT record number,  time period authorised for transhipping at sea,  flag(s), name(s) and register number(s) of the carrier vessel(s) authorised for use by the large-scale pelagic longline vessel(s). Article 56 Prior authorisation for transhipment at sea 1. Transhipments by large-scale pelagic longline vessels in waters under the jurisdiction of a CPC are subject to prior authorisation from that CPC. The original or a copy of that authorisation shall be retained on the vessel and made available to the ICCAT regional observer when requested. 2. Large-scale pelagic longline vessels shall not be allowed to tranship at sea, unless they have obtained prior authorisation from their flag Member State. The original or a copy of the documentation of that authorisation shall be retained on the vessel and made available to the ICCAT regional observer when requested. 3. To receive the prior authorisations referred to in paragraphs 1 and 2, the master or owner of the large-scale pelagic longline vessel shall, at least 24 hours in advance of the intended transhipment, notify its flag Member State authorities and the coastal CPC of the following information: (a) the name of the large-scale pelagic longline vessel and its number in the ICCAT record of large-scale pelagic longline vessels authorised to tranship at sea; (b) the name of the carrier vessel and its number in the ICCAT record of carrier vessels; (c) the product to be transhipped, by species, where known, and, if possible, by stock; (d) the quantities of ICCAT species, if possible, by stock, to be transhipped; (e) the quantities of other species caught in association with ICCAT species by species, if known, to be transhipped; (f) the date and location of transhipment; (g) the geographic location of the catches by species and, where appropriate, by stock, consistent with ICCAT statistical areas. Article 57 ICCAT transhipment declaration 1. The master or owner of the large-scale pelagic longline vessel shall, not later than 15 days after the transhipment, complete and transmit to its flag Member State and to the coastal CPC the ICCAT transhipment declaration. 2. The master of the receiving carrier vessel shall, within 24 hours of the completion of the transhipment, complete and transmit to the ICCAT Secretariat, to the flag CPC of the large-scale pelagic longline vessel and to its flag Member State the ICCAT transhipment declaration, along with its number in the ICCAT record of carrier vessels. 3. The master of the receiving carrier vessel shall, at least 48 hours before landing, transmit to the competent authorities of the landing State the ICCAT transhipment declaration, along with its number in the ICCAT record of carrier vessels. 4. All ICCAT species and any other species caught in association with those species landed in, or imported into, the area or territory of a CPC, either unprocessed or after having being processed on board, and which are transhipped at sea, shall be accompanied by the ICCAT transhipment declaration until the first sale has taken place. Article 58 ICCAT regional observer programme for transhipment at sea 1. Each Member State shall ensure that all carrier vessels transhipping at sea have on board an ICCAT regional observer in accordance with the ICCAT regional observer programme for transhipment at sea as laid down in Annex VIII. 2. Without prejudice to Article 73 of Regulation (EC) No 1224/2009, the ICCAT regional observer shall be tasked to verify compliance with this Chapter, and, in particular, whether the transhipped quantities are consistent with the reported catch in the ICCAT transhipment declaration and with the catches recorded in the fishing vessel logbook. 3. Vessels shall be prohibited from commencing or continuing transhipping in the ICCAT Convention area without an ICCAT regional observer on board, except in cases of force majeure duly notified to the ICCAT Secretariat. Article 59 Reporting obligations 1. The flag Member State of large-scale pelagic longline vessels which have transhipped and the flag Member State of carrier vessels which have received transhipments during the previous year shall transmit by 15 August of each year to the Commission: (a) the quantities of catches of ICCAT species, by species and, if possible, by stock, transhipped during the previous year; (b) the quantities of other species caught in association with ICCAT species by species, if known, transhipped during the previous year; (c) the list of the large-scale pelagic longline vessels which have transhipped during the previous year; (d) a comprehensive report assessing the content and conclusions of the reports of the ICCAT regional observers assigned to carrier vessels which have received transhipment from large-scale pelagic longline vessels. 2. The Commission shall forward the information received pursuant to paragraph 1 to the ICCAT Secretariat by 15 September of each year. Article 60 Consistency of reported data The flag Member State of the large-scale pelagic longline vessel engaged in transhipments at sea shall review the information received pursuant to this Regulation so as to determine consistency between the reported catches, transhipments and landings of each vessel, including in cooperation with the landing State as necessary. That verification shall be carried out in such a manner so as to ensure that the vessel suffers the minimum interference and inconvenience and that deterioration in fish quality is avoided. CHAPTER V Scientific observer programmes Article 61 Establishment of domestic scientific observer programmes 1. Member States shall establish domestic scientific observer programmes ensuring the following: (a) a minimum of 5 % observer coverage of fishing effort in each of the pelagic longline, purse seine and baitboat fisheries; (b) for chartered vessels, by way of derogation from point (a), a minimum of 10 % observer coverage of fishing effort in each of the pelagic longline, purse seine and baitboat fisheries; (c) a representative temporal and spatial coverage of the operation of the fleet to ensure the collection of adequate and appropriate data, taking into account characteristics of the fleets and fisheries; (d) data collection on all aspects of the fishing operation, including catch, as specified in Article 63(1). 2. The observer coverage referred to in points (a) and (b) of paragraph 1 shall be calculated as follows: (a) in number of sets or trips for purse seine fisheries; (b) in fishing days, number of sets or trips for pelagic longline fisheries; or (c) in fishing days for baitboat fisheries. 3. By way of derogation from point (a) of paragraph 1, for vessels less than 15 metres in length overall, where an extraordinary safety concern exists that precludes deployment of an on-board observer, a Member State may employ an alternative scientific monitoring approach. That alternative approach shall ensure a coverage comparable to that specified in point (a) of paragraph 1 and an equivalent collection of data. The Member State concerned shall present the details of the alternative approach to the Commission. 4. The Commission shall submit the details of the alternative approach referred to in paragraph 3 to the ICCAT Standing Committee on Research and Statistics for evaluation. Alternative approaches shall be subject to the approval of the ICCAT Commission at the ICCAT annual meeting prior to their implementation. Article 62 Qualifications of scientific observers Member States shall ensure that observers have followed the required training, are suitably qualified and are approved before their deployment. The observers shall possess the following qualifications: (a) sufficient knowledge and experience to identify species and collect information on different fishing gear configurations; (b) satisfactory knowledge of the ICCAT conservation and management measures; (c) ability to observe and record accurately data to be collected under the programme; (d) ability to collect biological samples; (e) not be a crew member of the fishing vessel being observed; and (f) not be an employee of a fishing vessel company involved in the fishery being observed. Article 63 Responsibilities of scientific observers 1. In particular, Member States shall require observers to: (a) record and report information on the fishing activity, which shall include at least the following: (i) data concerning total target catch, by-catch and discards (including sharks, sea turtles, marine mammals and seabirds), size composition, disposition status (i.e. retained, discarded dead, released alive), and biological samples for life history studies (e.g. gonads, otoliths, spines, scales); (ii) fishing operation information, including area of catch by latitude and longitude, fishing effort information (e.g. number of sets, number of hooks, etc.), date of each fishing operation, including, as appropriate, the start and stop times of the fishing activity; (b) observe and record the use of by-catch mitigation measures and other relevant information; (c) submit any proposals they consider appropriate to improve the efficiency of conservation measures and scientific monitoring. 2. Member States shall ensure use of robust data collection protocols, including, if necessary, the use of photography or cameras. 3. Masters of the vessels shall ensure appropriate access to the vessel and its operations to allow the observers to carry out their responsibilities effectively. Article 64 Submission of collected information By 30 June of each year Member States shall submit to the Commission the information collected under their domestic scientific observer programmes. The Commission shall forward that information to the ICCAT Secretariat by 31 July of each year. CHAPTER VI Control of third country fishing vessels in Member State ports Article 65 Reporting obligations with regard to designated ports and points of contact 1. Member States wishing to grant access to its ports to third country fishing vessels carrying ICCAT species or fishery products originating from such species that have not been previously landed or transhipped at ports shall: (a) designate their ports to which third country fishing vessels may request entry pursuant to Article 5 of Regulation (EC) No 1005/2008; (b) designate a point of contact for the purposes of receiving prior notice pursuant to Article 6 of Regulation (EC) No 1005/2008; (c) designate a point of contact for the purposes of transmitting port inspection reports pursuant to Article 66 of this Regulation. 2. Member States shall transmit to the Commission any changes to the list of designated ports and points of contact at least 30 days before such changes take effect. The Commission shall notify that information to the ICCAT Secretariat at least 14 days before those changes take effect. Article 66 Reporting obligations with regard to port inspections 1. The inspecting Member State shall transmit to the Commission a copy of the port inspection report referred to in Article 10(3) of Regulation (EC) No 1005/2008 no later than 10 days following the date of completion of the inspection. The Commission shall forward that information to the ICCAT Secretariat no later than 14 days following the date of completion of the inspection. 2. If the port inspection report cannot be transmitted within the period of 10 days referred to in paragraph 1, the inspecting Member State shall notify the Commission within that period of the reasons for the delay and when the report will be submitted. 3. If the information collected during the inspection provides reasons to believe that a third country vessel has committed an infringement of the ICCAT conservation and management measures, Article 11 of Regulation (EC) No 1005/2008 shall apply. CHAPTER VII Enforcement Article 67 Alleged infringements reported by Member States 1. In addition to the requirements set out in Article 48(4) of Regulation (EC) No 1005/2008, Member States shall submit to the Commission, at least 140 days before the ICCAT annual meeting, any documented information that indicates possible non-compliance of CPCs with ICCAT conservation and management measures. The Commission shall examine that information and, if appropriate, forward it to the ICCAT Secretariat at least 120 days before the ICCAT annual meeting. 2. Member States shall submit to the Commission the list of catching vessels 12 metres or greater in length overall, fish processing vessels, tug and towing vessels, vessels engaged in transhipment, and support vessels alleged to be carrying out IUU fishing in the ICCAT Convention area during the current and previous year, accompanied by the supporting evidence concerning the presumption of IUU fishing. That list shall be submitted at least 140 days before the ICCAT annual meeting. The Commission shall examine that information and, if the information is sufficiently documented, forward it to the ICCAT Secretariat at least 120 days before the ICCAT annual meeting, for the purpose of establishing the ICCAT draft IUU list. Article 68 ICCAT draft IUU list Member States shall closely monitor the vessels included in the ICCAT draft IUU list circulated by the ICCAT Executive Secretary, in order to determine the activities and possible changes of name, flag or registered owner of those vessels. Article 69 Alleged non-compliances reported by the ICCAT Executive Secretary 1. If the Commission receives from the ICCAT Executive Secretary any information indicating a suspected non-compliance by a Member State, the Commission shall without delay transmit that information to the Member State concerned. 2. The Member State concerned shall provide the Commission, at least 45 days before the ICCAT annual meeting, with the findings of any investigation taken in relation to the allegations of non-compliance and any actions taken to address compliance issues. The Commission shall forward that information to the ICCAT Executive Secretary at least 30 days before the ICCAT annual meeting. Article 70 Alleged infringements reported by a CPC 1. Member States shall designate a point of contact for the purpose of receiving port inspection reports from CPCs. 2. Member States shall transmit to the Commission any changes to the point of contact referred to in paragraph 1 at least 30 days before such changes take effect. The Commission shall forward that information to the ICCAT Secretariat at least 14 days before those changes take effect. 3. If the point of contact designated by a Member State receives a port inspection report from a CPC providing evidence that a fishing vessel flying the flag of that Member State has committed an infringement of ICCAT conservation and management measures, the Member State shall promptly investigate the infringement and, within 160 days of the receipt of such port inspection report, notify the Commission of the status of the investigation and of any enforcement action that may have been taken. 4. If the flag Member State cannot meet the deadline referred to in paragraph 3, it shall notify the Commission the reasons for the delay and when the report on the status of the investigation will be submitted. 5. The Commission shall forward that information to the ICCAT Secretariat within 180 days from the receipt of the port inspection report and shall include in the annual report referred to in Article 71 information regarding the status of the investigations and any enforcement actions undertaken by the flag Member State. TITLE IV FINAL PROVISIONS Article 71 Annual report 1. By 20 August of each year Member States shall submit to the Commission an annual report for the preceding calendar year, comprising information on fisheries, research, statistics, management, inspection and IUU fishing prevention activities and any additional information, as appropriate. 2. The annual report shall include information on the steps taken to mitigate by-catch and reduce discards, and on any relevant research in that field. 3. The Commission shall compile the information received pursuant to paragraphs 1 and 2 and shall forward it to the ICCAT Secretariat without delay. 4. The Commission may adopt implementing acts as regards detailed requirements for the format of the annual report referred to in this Article. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 75(2). Article 72 Confidentiality Data collected and exchanged in the framework of this Regulation shall be treated in accordance with the applicable rules on confidentiality pursuant to Articles 112 and 113 of Regulation (EC) No 1224/2009. Article 73 Procedure for amendments 1. Where necessary in order to implement into Union law amendments to the existing ICCAT recommendations which become binding on the Union, and insofar as amendments to Union law do not go beyond the ICCAT recommendations, the Commission is empowered to adopt delegated acts in accordance with Article 74 for the purpose of amending: (a) Annexes II to VIII; (b) the time limits laid down in Article 7(1), Article 8, Articles 9(1) and 10(2), Article 14(1) and (3), Article 18, Article 20(2), (3) and (4), Article 22(2), Article 23(1) and (2), Article 26(1) and (3), Articles 40(1), 42(1), 44(3) and 47(2), Article 48(1) and (2), Article 50(1) and (2), Article 56(3), Article 57(1), (2) and (3), Article 59(1) and (2), Article 64, Article 65(2), Article 66(1) and (2), Article 67(1) and (2), Article 69(2), Article 70(2), (3) and (5), and Article 71(1); (c) the area laid down in point (b) of Article 14(1); (d) the minimum sizes laid down in Article 19(1) and (2), Article 24(2) and Article 29(2) and (3); (e) the tolerances laid down in Article 19(2) and (3), Article 21 and Article 24(3); (f) the technical specifications of hooks and longlines laid down in Article 25 and point (b) of Article 38(5); (g) the scientific observer coverage laid down in Article 29(1), and points (a) and (b) of Article 61(1); (h) the type of information and data laid down in Article 11(1), (2) and (3), Article 12, Articles 20(2), 26(1) and 42(1), Article 50(1) and (2), and Articles 54(4), 55(4), 56(3) and 59(1); (i) the maximum number of instrumental buoys laid down in Article 9(4). 2. Any amendments adopted in accordance with paragraph 1 shall be strictly limited to the implementation of amendments to the ICCAT recommendation concerned into Union law. Article 74 Exercise of the delegation 1. The power to adopt delegated acts is conferred on the Commission subject to the conditions laid down in this Article. 2. The power to adopt delegated acts referred to in Article 73 shall be conferred on the Commission for a period of five years from 3 December 2017. The Commission shall draw up a report in respect of the delegation of power not later than nine months before the end of the five-year period. The delegation of power shall be tacitly extended for periods of an identical duration, unless the European Parliament or the Council opposes such extension not later than three months before the end of each period. 3. The delegation of power referred to in Article 73 may be revoked at any time by the European Parliament or by the Council. A decision to revoke shall put an end to the delegation of the power specified in that decision. It shall take effect the day following the publication of the decision in the Official Journal of the European Union or at a later date specified therein. It shall not affect the validity of any delegated act already in force. 4. Before adopting a delegated act, the Commission shall consult experts designated by each Member State in accordance with the principles laid down in the Interinstitutional Agreement of 13 April 2016 on Better Law-Making. 5. As soon as it adopts a delegated act, the Commission shall notify it simultaneously to the European Parliament and to the Council. 6. A delegated act adopted pursuant to Article 73 shall enter into force only if no objection has been expressed either by the European Parliament or the Council within a period of two months of notification of that act to the European Parliament and the Council or if, before the expiry of that period, the European Parliament and the Council have both informed the Commission that they will not object. That period shall be extended by two months at the initiative of the European Parliament or of the Council. Article 75 Committee procedure 1. The Commission shall be assisted by the Committee for Fisheries and Aquaculture established by Article 47 of Regulation (EU) No 1380/2013. That committee shall be a committee within the meaning of Regulation (EU) No 182/2011. 2. Where reference is made to this paragraph, Article 5 of Regulation (EU) No 182/2011 shall apply. Article 76 Amendments to Regulation (EC) No 1936/2001 In Regulation (EC) No 1936/2001, Articles 4, 5, 6, 6a, 7, 8a, 8b, 8c, 9, 9a and 10 to 19 are deleted. Article 77 Amendments to Regulation (EC) No 1984/2003 Regulation (EC) No 1984/2003 is amended as follows: (a) in Article 3, the following points are added: (g) large-scale fishing vessel: fishing vessel 20 metres in length overall or greater; (h) large-scale pelagic longline vessel: pelagic longline vessel 24 metres in length overall or greater.; (b) in Article 4(2), the following point is added: (c) if the fishing has been carried out by a large-scale fishing vessel, be accepted only when that vessel is on the ICCAT record of vessels.; (c) in Article 5(2), the following point is added: (c) if the fishing has been carried out by a large-scale fishing vessel, be validated only when that vessel is on the ICCAT record of vessels.; (d) in Chapter 2, the following Section is added: Section 4 Requirements for Member States in respect of transhipped products in the ICCAT Convention area Article 7a Statistical documents and reporting 1. When validating statistical documents, the flag Member State of large-scale pelagic longline vessels shall ensure that transhipments are consistent with the reported catch amount by each such vessel. 2. The flag Member State of large-scale pelagic longline vessels shall validate statistical documents for the transhipped fish, after confirming that the transhipment was conducted in accordance with Articles 51 to 58 of Regulation (EU) 2017/2107 of the European Parliament and of the Council (*1). That confirmation shall be based on the information obtained through the ICCAT regional observer programme for transhipment at sea. 3. Member States shall require that the species covered by the statistical document programs caught by large-scale pelagic longline vessels in the ICCAT Convention area, when imported into their area or territory, are accompanied by statistical documents validated for the vessels on the ICCAT list of large-scale pelagic longline vessels authorised to tranship at sea and a copy of the ICCAT transhipment declaration. (*1) Regulation (EU) 2017/2107 of the European Parliament and of the Council of 15 November 2017 laying down management, conservation and control measures applicable in the Convention area of the International Commission for the Conservation of Atlantic Tunas (ICCAT), and amending Council Regulations (EC) No 1936/2001, (EC) No 1984/2003 and (EC) No 520/2007 (OJ L 315, 30.11.2017, p. 1).." Article 78 Amendments to Regulation (EC) No 520/2007 In Regulation (EC) No 520/2007, Article 4(1), Title II and Annexes II, III and IV are deleted. Article 79 Entry into force This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 15 November 2017. For the European Parliament The President A. TAJANI For the Council The President M. MAASIKAS (1) OJ C 34, 2.2.2017, p. 142. (2) Position of the European Parliament of 3 October 2017 (not yet published in the Official Journal) and decision of the Council of 23 October 2017. (3) Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (OJ L 354, 28.12.2013, p. 22). (4) Council Decision 98/392/EC of 23 March 1998 concerning the conclusion by the European Community of the United Nations Convention of 10 December 1982 on the Law of the Sea and the Agreement of 28 July 1994 relating to the implementation of Part XI thereof (OJ L 179, 23.6.1998, p. 1). (5) Council Decision 86/238/EEC of 9 June 1986 on the accession of the Community to the International Convention for the Conservation of Atlantic Tunas, as amended by the Protocol annexed to the Final Act of the Conference of Plenipotentiaries of the States Parties to the Convention signed in Paris on 10 July 1984 (OJ L 162, 18.6.1986, p. 33). (6) Procedure number 2015/0289(COD), not yet published in the Official Journal. (7) Council Regulation (EC) No 1936/2001 of 27 September 2001 laying down control measures applicable to fishing for certain stocks of highly migratory fish (OJ L 263, 3.10.2001, p. 1). (8) Council Regulation (EC) No 520/2007 of 7 May 2007 laying down technical measures for the conservation of certain stocks of highly migratory species and repealing Regulation (EC) No 973/2001 (OJ L 123, 12.5.2007, p. 3). (9) Regulation (EU) 2016/1627 of the European Parliament and of the Council of 14 September 2016 on a multiannual recovery plan for bluefin tuna in the eastern Atlantic and the Mediterranean, and repealing Council Regulation (EC) No 302/2009 (OJ L 252, 16.9.2016, p. 1). (10) OJ L 123, 12.5.2016, p. 1. (11) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commission's exercise of implementing powers (OJ L 55, 28.2.2011, p. 13). (12) Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Union control system for ensuring compliance with the rules of the common fisheries policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (OJ L 343, 22.12.2009, p. 1). (13) Commission Implementing Regulation (EU) No 404/2011 of 8 April 2011 laying down detailed rules for the implementation of Council Regulation (EC) No 1224/2009 establishing a Community control system for ensuring compliance with the rules of the Common Fisheries Policy (OJ L 112, 30.4.2011, p. 1). (14) Council Regulation (EC) No 1005/2008 of 29 September 2008 establishing a Community system to prevent, deter and eliminate illegal, unreported and unregulated fishing, amending Regulations (EEC) No 2847/93, (EC) No 1936/2001 and (EC) No 601/2004 and repealing Regulations (EC) No 1093/94 and (EC) No 1447/1999 (OJ L 286, 29.10.2008, p. 1). (15) Commission Delegated Regulation (EU) 2015/98 of 18 November 2014 on the implementation of the Union's international obligations, as referred to in Article 15(2) of Regulation (EU) No 1380/2013 of the European Parliament and of the Council, under the International Convention for the Conservation of Atlantic Tunas and the Convention on Future Multilateral Cooperation in the Northwest Atlantic Fisheries (OJ L 16, 23.1.2015, p. 23). (16) Council Regulation (EC) No 1984/2003 of 8 April 2003 introducing a system for the statistical monitoring of trade in swordfish and bigeye tuna within the Community (OJ L 295, 13.11.2003, p. 1). (17) Procedure number 2015/0289(COD), not yet published in the Official Journal. (18) Procedure number 2015/0289(COD), not yet published in the Official Journal. (19) Procedure number 2015/0289(COD), not yet published in the Official Journal. (20) Council Regulation (EC) No 1967/2006 of 21 December 2006 concerning management measures for the sustainable exploitation of fishery resources in the Mediterranean Sea, amending Regulation (EEC) No 2847/93 and repealing Regulation (EC) No 1626/94 (OJ L 409, 30.12.2006, p. 11). (21) Commission Implementing Regulation (EU) 2017/218 of 6 February 2017 on the Union fishing fleet register (OJ L 34, 9.2.2017, p. 9). (22) Procedure number 2015/0289(COD), not yet published in the Official Journal. (23) Regulation (EU) 2017/1004 of the European Parliament and of the Council of 17 May 2017 on the establishment of a Union framework for the collection, management and use of data in the fisheries sector and support for scientific advice regarding the common fisheries policy and repealing Council Regulation (EC) No 199/2008 (OJ L 157, 20.6.2017, p. 1). (24) Commission Implementing Decision (EU) 2016/1251 of 12 July 2016 adopting a multiannual Union programme for the collection, management and use of data in the fisheries and aquaculture sectors for the period 2017-2019 (OJ L 207, 1.8.2016, p. 113). (25) Procedure number 2015/0289(COD), not yet published in the Official Journal. (26) Procedure number 2015/0289(COD), not yet published in the Official Journal. ANNEX I ICCAT SPECIES Family Latin name English name Scombridae Acanthocybium solandri Wahoo Allothunnus fallai Slender tuna Auxis rochei Bullet tuna Auxis thazard Frigate tuna Euthynnus alletteratus Little tunny/Atlantic black skipjack Gasterochisma melampus Butterfly kingfish Katsuwonus pelamis Skipjack Orcynopsis unicolor Plain bonito Sarda sarda Atlantic bonito Scomberomorus brasiliensis Serra Spanish mackerel Scomberomorus cavalla King mackerel Scomberomorus maculatus Spotted Atlantic Spanish mackerel Scomberomorus regalis Cero Scomberomorus tritor West African Spanish mackerel Thunnus alalunga Albacore Thunnus albacares Yellowfin tuna Thunnus atlanticus Blackfin tuna Thunnus maccoyii Southern bluefin tuna Thunnus obesus Bigeye tuna Thunnus thynnus Bluefin tuna Istiophoridae Istiophorus albicans Atlantic sailfish Makaira indica Black marlin Makaira nigricans Atlantic blue marlin Tetrapturus albidus Atlantic white marlin Tetrapturus belone Mediterranean Spearfish Tetrapturus georgii Roundscale Spearfish Tetrapturus pfluegeri Longbill Spearfish Xiphiidae Xiphias gladius Swordfish Alopiidae Alopias superciliosus Bigeye thresher shark Carcharhinidae Carcharhinus falciformis Silky shark Carcharhinus longimanus Oceanic whitetip shark Prionace glauca Blue shark Lamnidae Isurus oxyrinchus Shortfin mako shark Lamna nasus Porbeagle shark Sphyrnidae Sphyrna spp. Hammerhead sharks Coryphaenidae Coryphaena hippurus Dolphinfish ANNEX II GUIDELINES FOR PREPARATION OF FISH AGGREGATING DEVICE (FAD) MANAGEMENT PLANS The FAD management plan for CPC purse seine and baitboat fleets must include the following: (1) Description (a) FAD types: AFAD = anchored; DFAD = drifting (b) Type of beacon/buoy (c) Maximum number of FAD to be deployed per purse seine and per FAD type (d) Minimum distance between AFADs (e) Incidental by-catch reduction and utilisation policy (f) Consideration of interaction with other gear types (g) Statement or policy on FAD ownership; (2) Institutional arrangements (a) Institutional responsibilities for the FAD management plan (b) Application processes for FAD deployment approval (c) Obligations of vessel owners and masters in respect of FAD deployment and use (d) FAD replacement policy (e) Additional reporting obligations beyond this Regulation (f) Conflict resolution policy in respect of FADs (g) Details of any closed areas or periods, e.g. territorial waters, shipping lanes, proximity to artisanal fisheries, etc.; (3) FAD construction specifications and requirements (a) FAD design characteristics (a description) (b) Lighting requirements (c) Radar reflectors (d) Visible distance (e) FAD markings and identifier (f) Radio buoy markings and identifier (requirement for serial numbers) (g) Echo sounder buoy markings and identifier (requirement for serial numbers) (h) Satellite transceivers (i) Research undertaken on biodegradable FADs (j) Prevention of loss or abandonment of FADs (k) Management of FADs recovery; (4) Applicable period for the FAD management plan; (5) Means for monitoring and reviewing the implementation of the FAD management plan. ANNEX III LIST OF DEPLOYED FADS ON A QUARTERLY BASIS FAD Identifier FAD & electronic equipment types FAD Design characteristics Observation FAD Marking Associated beacon ID FAD Type Type of the associated beacon and /or electronic devices FAD floating part FAD underwater hanging structure Dimensions Materials Dimensions Materials (1) (1) (2) (3) (4) (5) (4) (6) (7) ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ (1) If FAD marking and associated beacon ID are absent or unreadable, mention it and provide all available information which may help to identify the owner of the FAD. (2) Anchored FAD, drifting natural FAD or drifting artificial FAD. (3) E.g. GPS, sounder, etc. If no electronic device is associated to the FAD, note this absence of equipment. (4) E.g. width, length, high, depth, mesh sizes, etc. (5) Mention the material of the structure and of the cover and if biodegradable. (6) E.g. nets, ropes, palm leaves, etc. and mention the entangling and/or biodegradable features of the material. (7) Lighting specifications, radar reflectors and visible distances shall be reported in this section. ANNEX IV OBSERVER PROGRAMME REQUIREMENTS FOR VESSELS FISHING FOR TROPICAL TUNAS IN THE GEOGRAPHICAL AREAS OF THE TIME AND AREA CLOSURE 1. The observers shall have the following qualifications to accomplish their tasks:  sufficient experience to identify species and fishing gear,  satisfactory knowledge of the ICCAT conservation and management measures assessed by a certificate provided by the Member State and based on ICCAT training guidelines,  the ability to observe and record accurately,  a satisfactory knowledge of the language of the flag state of the vessel observed. 2. The observers shall not be crew members of the fishing vessel being observed and shall: (a) be nationals of one of the CPCs; (b) be capable of performing the duties set out in point 3; (c) not have current financial or beneficial interests in the tropical tuna fisheries. Observer tasks 3. The observer tasks shall be, in particular: (a) to monitor the fishing vessels' compliance with the relevant conservation and management measures adopted by the ICCAT Commission. In particular, the observers shall: (i) record and report upon the fishing activities carried out; (ii) observe and estimate catches and verify entries made in the logbook; (iii) sight and record vessels which may be fishing in contravention of ICCAT conservation and management measures; (iv) verify the position of the vessel when engaged in catching activity; (v) carry out scientific work such as collecting Task II data when required by ICCAT, based on the directives from the ICCAT Standing Committee on Research and Statistics; (b) to report without delay, with due regard to the safety of the observer, any fishing activity associated with FADs made by the vessel in the area and during the period referred to in Article 11; (c) to establish general reports compiling the information collected in accordance with this point 3 and provide the master the opportunity to include therein any relevant information. 4. The observers shall treat as confidential all information with respect to the fishing and transhipment operations of the fishing vessels and accept this requirement in writing as a condition of appointment as an observer. 5. The observers shall comply with requirements established in the laws and regulations of the flag Member State which exercises jurisdiction over the vessel to which the observer is assigned. 6. The observers shall respect the hierarchy and general rules of behaviour which apply to all vessel personnel, provided such rules do not interfere with the duties of the observer under this programme, and with the obligations set out in point 7. Obligations of the flag Member State 7. The responsibilities regarding observers of the flag Member States of the fishing vessels and their masters shall include, in particular, the following: (a) the observers shall be allowed access to the vessel personnel and to the gear and equipment; (b) upon request, observers shall also be allowed access to the following equipment, if present on the vessels to which they are assigned, in order to facilitate the carrying out of their duties set out in point 3: (i) satellite navigation equipment; (ii) radar display viewing screens when in use; (iii) electronic means of communication; (c) the observers shall be provided with accommodation, including lodging, food and adequate sanitary facilities, equal to those of officers; (d) the observers shall be provided with adequate space on the bridge or pilot house for clerical work, as well as space on deck adequate for carrying out observer duties; and (e) the flag Member State shall ensure that masters, crew and vessel owners do not obstruct, intimidate, interfere with, influence, bribe or attempt to bribe the observers in the performance of their duties. ANNEX V MINIMUM TECHNICAL STANDARDS FOR MITIGATION MEASURES Mitigation measure Description Specification Night setting with minimum deck lighting No setting between nautical dawn and nautical dusk. Deck lighting to be kept to a minimum Nautical dusk and nautical dawn are defined as set out in the Nautical Almanac tables for relevant latitude, local time and date. Minimum deck lighting should not breach minimum standards for safety and navigation. Bird-scaring lines (tori lines) Bird-scaring lines shall be deployed during longline setting to deter birds from approaching the branch line For vessels greater than or equal to 35 m:  deploy at least 1 bird-scaring line. Where practical, vessels are encouraged to use a second tori pole and bird scaring line at times of high bird abundance or activity; both tori lines should be deployed simultaneously, one on each side of the line being set;  aerial extent of bird-scaring lines must be greater than or equal to 100 m;  long streamers of sufficient length to reach the sea surface in calm conditions must be used;  long streamers must be at intervals of no more than 5 m. For vessels less than 35 m:  deploy at least 1 bird-scaring line;  aerial extent must be greater than or equal to 75 m;  long and/or short (but greater than 1 m in length) streamers must be used and placed at intervals as follows:  Short: intervals of no more than 2 m.  Long: intervals of no more than 5 m for the first 55 m of bird scaring line. Additional design and deployment guidelines for bird-scaring lines are provided in Supplemental Guidelines for Design and Deployment of tori lines below. Line weighting Line weights to be deployed on the snood prior to setting Greater than a total of 45 g attached within 1 m of the hook; or Greater than a total of 60 g attached within 3,5 m of the hook; or Greater than a total of 98 g weight attached within 4 m of the hook. SUPPLEMENTAL GUIDELINES FOR DESIGN AND DEPLOYMENT OF TORI LINES Preamble Minimum technical standards for deployment of tori lines are found in the Table above. These supplemental guidelines are designed to assist in preparation and implementation of tori line regulations for longline vessels. While these guidelines are relatively explicit, improvement in tori line effectiveness through experimentation is encouraged, within the requirements of the Table above. The guidelines take into account environmental and operational variables such as weather conditions, setting speed and ship size, all of which influence tori line performance and design in protecting baits from birds. Tori line design and use may change to take account of these variables provided that line performance is not compromised. Ongoing improvement in tori line design is envisaged and consequently review of these guidelines should be undertaken in the future. Tori line design 1. An appropriate towed device on the section of the tori line in the water can improve the aerial extension. 2. The above water section of the line should be sufficiently light that its movement is unpredictable to avoid habituation by birds and sufficiently heavy to avoid deflection of the line by wind. 3. The line is best attached to the vessel with a robust barrel swivel to reduce tangling of the line. 4. The streamers should be made of material that is conspicuous and produces an unpredictable lively action (e.g. strong fine line sheathed in red polyurethane tubing) suspended from a robust three-way swivel (that again reduces tangles) attached to the tori line. 5. Each streamer should consist of two or more strands. 6. Each streamer pair should be detachable by means of a clip so that line stowage is more efficient. Deployment of tori lines 1. The line should be suspended from a pole affixed to the vessel. The tori pole should be set as high as possible so that the line protects bait a good distance astern of the vessel and will not tangle with fishing gear. Greater pole height provides greater bait protection. For example, a height of around 7 m above the water line can give about 100 m of bait protection. 2. If vessels use only one tori line it should be set to windward of sinking baits. If baited hooks are set outboard of the wake, the tori line attachment point to the vessel should be positioned several metres outboard of the side of the vessel that baits are deployed. If vessels use two tori lines, baited hooks should be deployed within the area bounded by the two tori lines. 3. Deployment of multiple tori lines is encouraged to provide even greater protection of baits from birds. 4. Because of the potential for line breakage and tangling, spare tori lines should be carried on board to replace damaged lines and to ensure fishing operations can continue uninterrupted. Breakaways can be incorporated into the tori line to minimise safety and operational problems should a longline float foul or tangle with the in-water extent of a tori line. 5. When fishermen use a bait casting machine (BCM), they must ensure coordination of tori line and machine by ensuring that a BCM throws directly under the tori line protection. When using a BCM (or multiple BCMs) that allows throwing to both port and starboard, two tori lines should be used. 6. When casting branchline by hand, fishermen should ensure that the baited hooks and coiled branchline sections are cast under the tori line protection, avoiding the propeller turbulence which may slow the sink rate. 7. Fishermen are encouraged to install manual, electric or hydraulic winches to improve ease of deployment and retrieval of tori lines. ANNEX VI DETAILED REQUIREMENTS FOR THE RELEASE OF SEA TURTLES Regarding safe-handling practices: (i) When a sea turtle is to be removed from the water, an appropriate basket lift or dip-net shall be used to bring aboard sea turtles that are hooked or entangled in gear. No sea turtle shall be hauled from the water by a fishing line attached to, or entangled upon the body of a sea turtle. If the sea turtle cannot be safely removed from the water, the crew should cut the line as close as possible to the hook, without inflicting additional unnecessary harm on the sea turtle. (ii) In cases where sea turtles are taken on board, vessel operators or crew shall assess the condition of sea turtles that are caught or entangled prior to release. Those sea turtles with difficulties to move or are unresponsive shall be kept on board to the extent practicable and assisted in a manner consistent with maximising their survival prior to release. Those practices are described further in the FAO's Guidelines to reduce sea turtle mortality in fishing operations. (iii) To the extent practicable, sea turtles handled in fishing operations or during national observer programmes (e.g. tagging activities) shall be handled in a manner consistent with the FAO's Guidelines to reduce sea turtle mortality in fishing operations. Regarding the use of line cutters: (i) Longline vessels shall carry on board line-cutters and use them when de-hooking is not possible without harming the sea turtles while releasing them. (ii) Other types of vessels that use gear that may entangle sea turtles shall carry on board line-cutters and use those tools to safely remove gear, and release sea turtles. Regarding the use of de-hooking devices: (i) Longline vessels shall carry on board de-hooking devices to effectively remove hooks from sea turtles. (ii) When a hook is swallowed, no attempt shall be made to remove the hook. Instead, the line must be cut as close to the hook as possible without inflicting additional unnecessary harm on the sea turtle. ANNEX VII IN-PORT TRANSHIPMENT 1. Transhipment in port by Union vessels or in Union ports of tuna and tuna-like species and any other species caught in association with those species in the ICCAT Convention area shall follow the following procedures: Notification obligations 2. Fishing vessel 2.1 At least 48 hours in advance of transhipment operations, the captain of the fishing vessel must notify to the port State authorities the name of the carrier vessel and date/time of transhipment. 2.2 The captain of a fishing vessel shall, at the time of the transhipment, inform its flag Member State of the following:  the quantities of tuna and tuna-like species, if possible, by stock, to be transhipped,  the quantities of other species caught in association with tuna and tuna-like species by species, where known, to be transhipped,  the date and place of the transhipment,  the name, registration number and flag of the receiving carrier vessel, and  the geographical location of the catches by species and, where appropriate, by stock, consistent with ICCAT statistical areas. 2.3 The captain of the fishing vessel concerned shall complete and transmit to its flag Member State the ICCAT transhipment declaration, along with its number in the ICCAT record of fishing vessels, where applicable, not later than 15 days after the transhipment. 3. Receiving vessel 3.1 Not later than 24 hours before the beginning and at the end of the transhipment, the master of the receiving carrier vessel shall inform the port State authorities of the quantities of catches of tuna and tuna-like species transhipped to his vessel, and complete and transmit the ICCAT transhipment declaration to the competent authorities within 24 hours. 3.2 The master of the receiving carrier vessel shall, at least 48 hours before landing, complete and transmit an ICCAT transhipment declaration to the competent authorities of the landing State. Port and landing State cooperation 4. The port State and the landing State referred to in the above points shall review the information received pursuant to the provisions of this Annex, including in cooperation with the flag CPC of the fishing vessel as necessary, to determine consistency between the reported catches, transhipments and landings of each vessel. That verification shall be carried out so that the vessel suffers the minimum interference and inconvenience and that degradation of the fish is avoided. Reporting 5. Each flag Member State of the fishing vessel shall include in its annual report to ICCAT the details on the transhipments by its vessels. ANNEX VIII ICCAT REGIONAL OBSERVER PROGRAMME FOR TRANSHIPMENT AT SEA OPERATIONS 1. Member States shall require carrier vessels included in the ICCAT record of vessels authorised to receive transhipments in the ICCAT Convention area and which tranship at sea, to carry an ICCAT regional observer during each transhipment operation in the ICCAT Convention area. 2. Observers shall be appointed by ICCAT and shall be placed on board the carrier vessels authorised to receive transhipments in the ICCAT Convention area from large-scale pelagic longline vessels (LSPLVs) flying the flag of CPCs that implement the ICCAT regional observer programme. Designation of the observers 3. The designated observers shall have the following qualifications to accomplish their tasks:  demonstrated ability to identify ICCAT species and fishing gear with a strong preference given to those with experience as observers on pelagic longline vessels,  satisfactory knowledge of the ICCAT conservation and management measures,  the ability to observe and record accurately,  a satisfactory knowledge of the language of the flag of the vessel observed. Obligations of the observer 4. Observers shall: (a) have completed the technical training required by the guidelines established by ICCAT; (b) not be nationals or citizens of the flag State of the receiving carrier vessel; (c) be capable of performing the duties set out in point 5; (d) be included in the list of observers maintained by ICCAT; (e) not be a crew member of the LSPLV or the carrier vessel or an employee of the LSPLV or carrier vessel company. 5. The observer shall monitor the LSPLV's and carrier vessel's adherence to the relevant conservation and management measures adopted by ICCAT. The observers' tasks shall be, in particular, to: 5.1 Visit the LSPLV intending to tranship to a carrier vessel, taking into account the concerns reflected in point 9, and before the transhipment takes place, to: (a) check the validity of the fishing vessel's authorisation or licence to catch tuna and tuna-like species and any other species caught in association with those species in the ICCAT Convention area; (b) inspect the fishing vessel's prior authorisations to tranship at sea from the flag CPC and, if appropriate, the coastal State; (c) check and record the total quantity of catch on board by species and, if possible, by stock, and the quantities to be transhipped to the carrier vessel; (d) check that the vessel monitoring system (VMS) is functioning and examine the logbook and verify entries, if possible; (e) verify whether any of the catch on board resulted from transfers from other vessels, and check the documentation on such transfers; (f) in the case of indication that there are any violations involving the fishing vessel, immediately report the violation(s) to the master of the carrier vessel (taking due regard of any safety considerations) and to the observer programme implementing company, who shall promptly forward it to the flag CPC authorities of the fishing vessel; and (g) record the results of these duties on the fishing vessel in the observer's report. 5.2 Observe the activities of the carrier vessel and: (a) record and report upon the transhipment activities carried out; (b) verify the position of the vessel when engaged in transhipping; (c) observe and estimate quantities of tuna and tuna-like species transhipped by species, if known, and, if possible, by stock; (d) observe and estimate the quantities of other species caught in association with tuna and tuna-like species by species, if known; (e) verify and record the name of the LSPLV concerned and its ICCAT record number; (f) verify the data contained in the transhipment declaration, including through comparison with the LSPLV logbook, where possible; (g) certify the data contained in the transhipment declaration; (h) countersign the transhipment declaration; and (i) observe and estimate quantities of product by species when offloaded in the port where the observer is disembarked to verify consistency with quantities received during transhipment at sea. 5.3 In addition, the observer shall: (a) issue a daily report of the carrier vessel's transhipping activities; (b) establish general reports compiling the information collected in accordance with the observer's duties and provide the captain the opportunity to include therein any relevant information; (c) submit to the ICCAT Secretariat the general reports referred to in point (b) within 20 days from the end of the period of observation; (d) exercise any other functions as defined by ICCAT. 6. Observers shall treat as confidential all information with respect to the fishing operations of the LSPLV and of the LSPLV owners and accept this requirement in writing as a condition of appointment as an observer. 7. Observers shall comply with requirements established in the laws and regulations of the flag Member State and, where relevant, the coastal State, which exercises jurisdiction over the vessel to which the observer is assigned. 8. Observers shall respect the hierarchy and general rules of behaviour which apply to all vessel personnel, provided such rules do not interfere with the duties of the observer under this programme, and with the obligations of vessel personnel set out in point 9. Responsibilities of the flag States of carrier vessels 9. The conditions associated with implementation of the regional observer programme vis Ã vis the flag States of the carrier vessels and their captains include, in particular, the following: (a) Observers shall be allowed access to the vessel personnel, pertinent documentation, and to the gear and equipment. (b) Upon request, observers shall also be allowed access to the following equipment, if present on the vessels to which they are assigned, in order to facilitate the carrying out of their duties set out in point 5: (i) satellite navigation equipment; (ii) radar display viewing screens when in use; (iii) electronic means of communication; and (iv) scale used for weighing transhipped product. (c) Observers shall be provided with accommodations, including lodging, food and adequate sanitary facilities, equal to those of officers. (d) Observers shall be provided with adequate space on the bridge or pilot house for clerical work, as well as space on deck adequate for carrying out observer duties. (e) Observers shall be allowed to determine the most advantageous location and method for viewing transhipment operations and estimating species/stocks and quantities transhipped. In this regard, the master of the carrier vessel, giving due regard to safety and practical concerns, shall accommodate the needs of the observers, including, upon request, temporarily placing product on the carrier vessel deck for inspection by the observers and providing adequate time for the observers to carry out their duties. Observations shall be conducted in a manner that minimises interference and avoids compromising the quality of the products transhipped. (f) In light of the provisions of point 10, the master of the carrier vessel shall ensure that all necessary assistance is provided to the observer to ensure safe transport between the carrier and fishing vessels should weather and other conditions permit such an exchange. and (g) The flag States shall ensure that captains, crew and vessel owners do not obstruct, intimidate, interfere with, influence, bribe or attempt to bribe the observers in the performance of their duties. Responsibilities of LSPLVs during transhipments 10. Observers shall be allowed to visit the fishing vessel, if weather and other conditions permit, and shall be granted access to personnel, all pertinent documentation, and areas of the vessel necessary to carry out their duties set out in point 5. The master of the fishing vessel shall ensure that all necessary assistance is provided to the observer to ensure safe transport between the carrier and fishing vessels. Should conditions present an unacceptable risk to the welfare of the observer such that a visit to the LSPLV is not feasible prior to the start of transhipment operations, such operations may still be carried out. Observer fees 11. The costs of implementing this programme shall be financed by the flag CPCs of LSPLVs wishing to engage in transhipment operations. The fee shall be calculated on the basis of the total costs of the programme. That fee shall be paid into a special account of the ICCAT Secretariat and the ICCAT Secretariat shall manage the account for implementing the programme. 12. No LSPLV may participate in the transhipment at sea programme unless the fees, as required under point 11, are paid.